Case 1:20-cr-00003-MAC-KFG Document 32 Filed 10/30/20 Page 1 of 1 PageID #: 98




 UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


 UNITED STATES OF AMERICA                         §
                                                  §
 versus                                           §   CASE NO. 1:20-CR-3
                                                  §
 JOSEPH HERBERT BARLOW                            §

     ORDER ADOPTING REPORT AND RECOMMENDATION ON COMPETENCY

          The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

 Judge, for consideration. Judge Giblin conducted a hearing to determine defendant’s competency

 to proceed. Judge Giblin concluded that the defendant is competent under 18 U.S.C. § 4241.

          The parties have not filed objections to the magistrate judge’s findings and

 recommendation. The Court ORDERS that the report and recommendation on defendant’s

 competency to proceed (#28) is ADOPTED. The Court further ORDERS and FINDS that

 defendant, Joseph Herbert Barlow, Jr., is competent pursuant to Title 18, United States Code,

 Section 4241. The Court finally ORDERS that Speedy Trial time is EXCLUDED from March

 11, 2020, the date of Judge Giblin’s order directing a mental examination (#17), through the date

 of this order.


              SIGNED at Beaumont, Texas, this 30th day of October, 2020.




                                                ________________________________________
                                                            MARCIA A. CRONE
                                                     UNITED STATES DISTRICT JUDGE
